DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Neal on 2/19/2021.
The application has been amended as follows: 
		1.-28.	(Cancelled)

		29.	(Currently Amended) A method for the generation and reproduction of triangular panning points to change the dimension of the panoramic structure of music or any stereophonic audio in the listener´s acoustic space, which comprises:
	i) [[A]]assigning values to the panning points of a stereophonic audio through the fusion, complementation and elimination of said points to convert them into the three triangular panning audio signals resulting in X2, Z2 and Y2, which is made through at least a software processor and/or an analog hardware system[[,]];
	ii) [[C]]creating an acoustic triangle through three mono audio playback systems in the physical space of the listener when reproducing the resulting audio signals X2, Z2 and Y2 wherein said playback systems comprises a front audio playback system, and two lateral audio playback systems forming an isosceles right triangle, in which the distance between the listener and each mono audio playback system is equidistant, therefore a 90° angle is formed at the corner corresponding to the front audio playback system and a 45° angle is formed at the corners corresponding to the lateral audio playback systems,
	[[R]]reproducing the resulting audio signals X2, Z2 and Y2 through three mono audio playback systems comprising a front audio playback system and two lateral audio playback systems, where said playback systems are disposed forming an isosceles triangle in which the distance between the listener and each mono audio playback system is equidistant, and a 90° angle is formed at the corner corresponding to the front mono audio playback system and a 45° angle is formed at the corners corresponding to the lateral mono audio playback systems; and
	iii) [[C]]creating a triangular panning point acoustic effect in the physical space of the listener through the disposition of the three mono audio playback systems and through the interaction between the audio signals X2, Z2 and Y2 where after reproducing said signals and before being perceived by the listener, a collision between the audio waves emitted by each playback system occurs, which creates physical and virtual triangular panning points.

		30.	(Previously Presented) The method for the generation and reproduction of triangular panning points according to claim 29, wherein the step of assigning values additionally comprises processing the resulting triangular panning audio signals X2, Z2 and Y2 with at least a software processor and/or an analog hardware system different from what is used for the creation of the signals X2, Z2 and Y2, and that are configured to work additionally with the signals X2, Z2 and Y2 to obtain the triangular panning audio signals X3, Z3 and Y3 wherein said signals X3, Z3 and Y3 are used in the steps ii) and iii) of the method. 

		31.	(Currently Amended) The method for the generation and reproduction of triangular panning points according to claim 29, wherein the process of assigning values to obtain the audio signals X2, Z2 and Y2 is carried out as follows:
	i) [[A]]assigning values to obtain the audio signal X2 corresponding to the left lateral mono audio playback system as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

R=(D25/C50/E75/B100) is merged at 180° resulting in W(-D25/-C50/-E75/-B100);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

W=(-D25/-C50/-E75/-B100) is merged with L=(A100/D75/C50/E25) obtaining as result X2 =(A100/D50/-E50/-B100),
	[[W]]wherein R corresponds to the panning points values of the right channel, W corresponds to the panning points values of the right channel merged at 180°, L corresponds to the panning points values of the left channel and X2 corresponds to the audio signal composed by triangular panning points for the left lateral mono audio playback system;
	ii) [[A]]assigning values to obtain the audio signal Y2 corresponding to the right lateral mono audio playback system as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	L=(A100/D75/C50/E25) is merged at 180° resulting in M(-A100/-D75/-C50/-E25);

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	M=(-A100/-D75/-C50/-E25) is merged with R=(D25/C50/E75/B100) obtaining as result Y2=(-A100/-D50/E50/B100),
	wherein L corresponds to the panning point values of the left channel, M corresponds to the panning point values of the left channel merged at 180°, R corresponds to the panning point values of the right channel and Y2 corresponds to the audio signal composed by triangular panning points for the right lateral mono audio playback system;
	iii) [[A]]assigning values to obtain the audio signal Z2 corresponding to the front mono audio playback system as follows:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	L=(A100/D75/C50/E25) is merged with R=(D25/C50/E75/B100) obtaining as
	result Z2 =(A100/D100/C100/E100/B100)
	[[W]]wherein L corresponds to the panning point values of the left lateral channel, R corresponds to the panning point values of the right lateral channel and Z2 corresponds to the audio signal composed by triangular panning points for the front mono audio playback system[[;]], wherein
	A, B, C, D, E= Panning points
	L= Left Channel
	R= Right Channel
	
    PNG
    media_image6.png
    39
    49
    media_image6.png
    Greyscale
 = Merge
	X2= Audio signal for the left lateral mono system
	Y2= Audio signal for the right lateral mono system
	Z2= Audio signal for the front mono system.

		32.	(Currently Amended) The method for the generation and reproduction of triangular panning points according to claim 30, where said additional processing of audio signals X2, Z2 y Y2 to obtain the audio signals X3, Z3 y Y3 is carried out as follows:
	i) [[A]]assigning values to obtain the audio signal X3 corresponding to the left lateral mono audio playback system as follows:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

	X2=(A100/D50/-E50/-B100) is merged with L=(A100/D75/C50/E25) obtaining as result X3 = (A200/D125/C50/-E25/-B100),
	wherein X2 corresponds to the triangular panning point values previously obtained; L corresponds to the panning point values of the left channel and X3 corresponds to the audio signal composed by triangular panning points for the left lateral mono audio playback system;
	ii) [[A]]assigning values to obtain the audio signal Y3 corresponding to the right lateral mono audio playback system as follows:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

	Y2=(-A100/-D50/E50/B100) is merged with R=(D25/C50/E75/B100) obtaining as result Y3=(-A100/-D25/C50/E125/B200),
	wherein Y2 corresponds to the triangular panning point values previously obtained; R corresponds to the panning point values of the right channel and Y3 corresponds to the audio signal composed by triangular panning points for the right lateral mono audio playback system[[,]];
	iii) [[A]]assigning values to obtain the audio signal Z3 corresponding to the front mono audio playback system as follows:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

	X3=(A200/D125/C50/-E25/-B100) is merged with Y3=(-A100/-
	D25/C50/E125/B200) obtaining as result Z3= (A100/D100/C100/E100/B100),
	wherein X3 corresponds to the triangular panning point values of the left audio signal; Y3 corresponds to the triangular panning point values of the right audio signal; and Z3 corresponds to the audio signal composed by triangular panning points for the front mono audio playback system, wherein 
	A, B, C, D, E= Panning points
	L= Left Channel
	R= Right Channel
	
    PNG
    media_image6.png
    39
    49
    media_image6.png
    Greyscale
 = Merge
	X3= Audio signal for the left lateral mono system
	Y3= Audio signal for the right l
	ateral mono system
	Z3= Audio signal for the front mono system.

		33.	(Currently Amended) The method for the generation and reproduction of triangular panning points according to claim 29, wherein the creation of the acoustic effect in the physical space of the listener occurs when the audio signal Z2 emitted by the front mono audio playback system interacts with the audio signal X2 emitted by the left lateral mono audio playback system and at the same time with the audio signal Y2 emitted by the right lateral mono audio playback system, wherein the audio signals X2 and Y2 emitted by the lateral mono audio playback systems don’t interact with each other because the distance between said mono audio playback systems is almost twice the distance they have with the front mono audio playback system, wherein said mono audio playback systems are disposed to form an isosceles right triangle in the physical space of the listener, giving as result the appreciation of physical and virtual triangular panning points A, D, C, E, B at the boundaries of the triangle formed, wherein[[;]]:
	2 in interaction with the audio signal for the front mono audio playback system Z2 gives us as result the triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
X2 to create the panning points “AD”, 
	2 in interaction with the audio signal for the front mono audio playback system Z2 gives us as result the triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Y2 to create the panning points “BE”,
	2 in interaction with the audio signal for the front mono audio playback system Z2 and at the same time the audio signal for the right lateral mono audio playback system Y2 in interaction with the audio signal for the front mono audio playback system Z2 gives us as result the triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Z2 to create the panning points “CDE”,

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

	[[T]]triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
X2= (panning point A100% + panning point D50%)
	[[T]]triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Z2= (panning point D50% + panning point C100% +
	panning point E50%)
	[[T]]triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Y2= (panning point E50% + panning point B100%);
	[[W]]wherein said interaction happens in the acoustic space of the listener, which is carried out by the elimination of negative percentages with positive percentages of the same triangular panning points represented by the same letter;
	wherein the -B100 value of the left lateral mono audio playback system is eliminated by interacting with the B100 of the front mono audio playback system, eliminating completely both values for both mono audio playback systems in the audio triangular space;
	wherein the -A100 value of the right lateral mono audio playback system eliminates the A100 value of the front mono audio playback system, eliminating completely both values for both mono audio playback systems in the audio triangular space;
	wherein the -E50 value of the left lateral mono audio playback system is eliminated by interacting with the E100 of the front mono audio playback system, leaving a new value for the front mono audio playback system E50. This new E50 value can now interact with the E50 value of the right lateral mono audio playback system, as being the result of a previous interaction, the positives can be added creating the audio triangular panning point with its E100 value which will be perceived right in the middle between the location of the right lateral mono audio playback system and the front mono audio playback system in the audio triangular space;
	wherein the -D50 value of the right lateral mono audio playback system is eliminated by interacting with the D100 of the front mono audio playback system, leaving as new value D50 for the front mono audio playback system. This new D50 value can now interact with the D50 value of the left lateral mono audio playback system, as being the result of a previous interaction, the positives can be added creating the audio triangular panning point with its D100 value which will be perceived right in the middle between the location of the left lateral mono audio playback system and the front mono audio playback system in the audio triangular space;
	wherein the A100 value of the left lateral mono audio playback system cannot eliminate any value from the front mono audio playback system since the A100 contained by the front mono audio playback system has already been previously eliminated, creating the audio triangular panning point with its A100 value which will be perceived where the left lateral mono audio playback system is located in the audio triangular space;
	wherein the B100 value of the right lateral mono audio playback system cannot eliminate any value from the front mono audio playback system since the B100 contained by the front mono audio playback system has already been previously eliminated, creating the audio triangular panning point with its B100 value which will be perceived where the right lateral mono audio playback system is located in the audio triangular space [[,]];
	wherein after the interaction of both lateral mono audio playback systems with the front mono audio playback system, its created the audio triangular panning point with its C100 value which will be perceived where the right lateral mono audio playback system is located in the audio triangular space, wherein [[;]]:
	A, B, C, D, E= Panning points
	
    PNG
    media_image13.png
    35
    34
    media_image13.png
    Greyscale
= Audio triangular effect
	
    PNG
    media_image14.png
    40
    39
    media_image14.png
    Greyscale
= Interaction
	Z2= Audio signal for the front mono system
	X2= Audio signal for the left lateral mono system
	Y2= Audio signal for the right lateral mono system.

		34.	(Currently Amended) The method for the generation and reproduction of triangular panning points according to claim 30, wherein the creation of the acoustic effect in the physical space of the listener occurs when the audio signal Z3 emitted by the front mono audio playback system interacts with the audio signal X3 emitted by the left lateral mono audio playback system and at the same time with the audio signal Y3 emitted by the right lateral mono audio playback system, wherein the audio signals X3 and Y3 emitted by the lateral mono audio playback systems don’t interact with each other because the distance between said mono audio playback systems is almost twice the distance they have with the front mono audio playback system, wherein said mono audio playback systems are disposed to form an isosceles right triangle in the physical space of the listener, giving as result the appreciation of physical and virtual triangular panning points A, D, C, E, B at the boundaries of the triangle formed, wherein [[;]]:
	3 in interaction with the audio signal for the front mono audio playback system Z3 gives us as result the triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
X3 to create the panning points “AD”, 
	3 in interaction with the audio signal for the front mono audio playback system Z3 gives us as result the triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Y3 to create the panning points “BE”,
	3 in interaction with the audio signal for the front mono audio playback system Z3 and at the same time the audio signal for the right lateral mono audio playback system Y3 in interaction with the audio signal for the front mono audio playback system Z3 gives us as result the triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Z3 to create the panning points “CDE”

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

	[[T]]triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
X3= (panning point A200% + panning point D125%)
	[[T]]triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Z3= (panning point D75% + panning point C200%+
	panning point E75%)
	[[T]]triangular effect 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
Y3= (panning point E125%+ panning point B200%)
	[[W]]wherein said interaction happens in the acoustic space of the listener, which is carried out by the elimination of negative percentages with positive percentages of the same triangular panning points represented by the same letter; 
	wherein the -B100 value of the left lateral mono audio playback system is eliminated by interacting with the B100 of the front mono audio playback system, eliminating completely both values for both mono audio playback systems in the audio triangular space;
	wherein the -A100 value of the right lateral mono audio playback system eliminates the A100 value of the front mono audio playback system, eliminating completely both values for both mono audio playback systems in the audio triangular space;
	wherein the -E25 value of the left lateral mono audio playback system is eliminated by interacting with the E100 of the front mono audio playback system, leaving as new value E75 for the front mono audio playback system. This new E75 value can now interact with the E125 value of the right lateral mono audio playback system, as being the result of a previous interaction, the positives can be added creating the audio triangular panning point with its E200 value which will be perceived right in the middle between the location of the right lateral mono audio playback system and the front mono audio playback system in the audio triangular space;
	wherein the -D25 value of the right lateral mono audio playback system is eliminated by interacting with the D100 of the font mono audio playback system, leaving as new value D75 for the front central mono audio playback system. This new D75 value can now interact with the D125 value of the left lateral mono audio playback system, as being the result of a previous interaction, the positives can be added creating the audio triangular panning point with its D200 value which will be perceived right in the middle between the location of the left lateral mono audio playback system and the front mono audio playback system in the audio triangular space;
	wherein the C50 value of the left lateral mono audio playback system interact with the C100 value of the front mono audio playback system and at the same time the C50 value of the right lateral mono audio playback system interact with the C100 value of the front mono audio playback system creating the audio triangular panning point with its C200 value which will be perceived where the front mono audio playback system is located in the audio triangular space [[,]];
	wherein the A200 value of the left lateral mono audio playback system cannot eliminate any value from the front mono audio playback system since the A100 contained by the front mono audio playback system has already been previously eliminated, creating the audio triangular panning point with its A200 value which will be perceived where the left lateral mono audio playback system is located in the audio triangular space;
	wherein the B200 value of the right lateral mono audio playback system cannot eliminate any value from the front mono audio playback system since the B100 contained by the front mono audio playback system has already been previously eliminated, creating the audio triangular panning point with its B200 value which will be perceived where the right lateral mono audio playback system is located in the audio triangular space [[,]].

		35.	(Currently Amended) The method for the generation and reproduction of triangular panning points according to claim 29, wherein said three mono audio playback systems are disposed to form an isosceles right triangle in the physical space of the listener, placing a front audio playback system in relation to the listener and two lateral audio playback systems in relation to the listener, applying a distance of 1x between the listener and each mono audio playback system, being “x” the representation of any longitude, which generates a 90°angle at the corner that correspond to the front audio playback system and a 45° angle for the corners that correspond to the lateral audio playback systems, wherein said playback systems emit the audio signals as follows: the mono audio playback system located at the front corner emits the audio signal Z2, the mono audio playback system located at the left lateral corner emits the audio signal X2 and the mono audio playback system located at the right lateral corner emits the audio signal Y2, wherein said audio signals were obtained in the triangular panning point assigning values step.

		36.	(Previously Presented) The method for the generation and reproduction of triangular panning points according to claim 35, that additionally comprises a step to adjust the distance between the listener and the front mono audio playback system by varying the reproduced signal decibels.

		37.	(Previously Presented) The method for the generation and reproduction of triangular panning points according to claim 30, where said three mono audio playback systems are disposed to form an isosceles right triangle in the physical space of the listener, placing a front audio playback system in relation to the listener, placing a front audio playback system in relation to the listener and two lateral audio playback systems in relation to the listener, applying a distance of 1x between the listener and each mono audio playback system, being “x” the representation of any longitude, which generates a 90°angle at the corner that correspond to the front audio playback system and a 45° angle for the corners that correspond to the lateral audio playback systems, wherein said playback systems emit the audio signals as follows: the mono audio playback system located at the front corner emits the audio signal Z3, the mono audio playback system located at the left lateral corner emits the audio signal X3 and the mono audio playback system located at the right lateral corner emits the audio signal Y3, wherein said audio signals were obtained in the triangular panning point assigning values step.

		38.	(Previously Presented) The method for the generation and reproduction of triangular panning points according to claim 37, that additionally comprises a step to adjust the distance between the listener and the front mono audio playback system by varying the reproduced signal decibels.

		39.	(Previously Presented) The method for the generation and reproduction of triangular panning points according to claim 29, wherein the method can be simultaneously applied to each channel pair of a multichannel system composed by stereophonic channel pairs, wherein said multichannel system can be composed by 2, 3, 4 or more stereophonic channel pairs, wherein each audio signal correspondent to each audio channel is different and independent from each other.

		40.	(Previously Presented) The method for the generation and reproduction of triangular panning points according to claim 30, wherein the method can be simultaneously applied to each channel pair of a multichannel system composed by stereophonic channel pairs, wherein said multichannel system can be composed by 2, 3, 4 or more stereophonic channel pairs, wherein each audio signal correspondent to each audio channel is different and independent from each other.

		41.	(Currently Amended) A system for the generation and reproduction of triangular panning points to change the dimension of the panoramic structure of the music or any stereophonic audio in the acoustic space of the listener, which comprises: 
	i) at least a software processor and/or an analog hardware system to assign the panning point values of a stereophonic audio through the fusion, complementation and elimination of said points to convert them into three triangular panning audio signals 2, Z2 and Y2; and
	ii) [[T]]three mono audio playback systems to create an acoustic triangle in the physical space of the listener by reproducing the resulting audio signals X2, Z2 and Y2 wherein said playback systems comprises a front audio playback system, and two lateral audio playback systems forming an isosceles right triangle, in which the distance between the listener and each mono audio playback system is equidistant, therefore a 90° angle is formed at the corner corresponding to the front audio playback system and a 45° angle is formed at the corners corresponding to the lateral audio playback systems; wherein the disposition of three mono audio playback systems and through the interaction between the audio signals X2, Z2 and Y2 where after reproducing said signals and before being perceived by the listener creates an acoustic effect as result of the collision between the audio waves emitted by each playback system, which creates physical and virtual triangular panning points.

		42.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 41, wherein at least one of the software processors and/or an analog hardware system different from what is used for the creation of the signals X2, Z2 and Y2, are configured to work additionally with the signals X2, Z2 and Y2 to obtain the triangular panning audio signals X3, Z3 and Y3 wherein said signals X3, Z3 and Y3 are reproduced through the three mono audio playback systems; wherein the disposition of three mono audio playback systems and through the interaction between the audio signals X2, Z2 and Y2 where after reproducing said signals and before being perceived by the listener creates an acoustic effect as result of the collision between the audio waves emitted by each playback system, which creates physical and virtual triangular panning points.

		43.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 41, which comprises a computer software, and a non-transitory computer-readable media programmed with computer-readable code that makes the processor to execute the triangular panning point values assignment step that is described in claim 31 to generate the audio signals X2, Z2 2.

		44.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 42, which comprises a computer software, and a non-transitory computer-readable media programmed with computer-readable code that makes the processor to execute the triangular panning point values assignment step that is described in claim 31 to generate the audio signals X3, Z3 and Y3.

		45.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 41, which comprises an analog or digital hardware device adapted at an embedded electrical circuit card to perform the triangular panning point values assignment step that is described in claim 31 to generate the audio signals X2, Z2 and Y2.

		46.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 42, which comprises an analog or digital hardware device adapted at an embedded electrical circuit card to perform the triangular panning point values assignment step that is described in claim 32 to generate the audio signals X3, Z3 and Y3.

		47.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 41, which comprises three mono audio playback systems that are disposed to form an isosceles right triangle in the physical space of the listener, placing a front audio playback system in relation to the listener and two lateral audio playback systems in relation to the listener, applying a distance of 1x between the listener and each mono audio playback system, being “x” the representation of any longitude, which generates a 90°angle at the corner that correspond to the front audio playback system and a 45° angle for the corners that correspond to the lateral audio playback systems, wherein said playback systems emit the audio signals as follows: the mono audio playback system located at the front corner emits the audio signal Z2, the mono 2 and the mono audio playback system located at the right lateral corner emits the audio signal Y2, wherein said audio signals were obtained through the software or hardware that performed the triangular panning point assigning values step as described in claim 31.

		48.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 47, wherein said audio playback equipment additionally comprises a hardware or software medium/control to adjust the distance between the listener and the front mono audio playback system by varying the reproduced signal decibels.

		49.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 42, which comprises three mono audio playback systems that are disposed to form an isosceles right triangle in the physical space of the listener, placing a front audio playback system in relation to the listener and two lateral audio playback systems in relation to the listener, applying a distance of 1x between the listener and each mono audio playback system, being “x” the representation of any longitude, which generates a 90°angle at the corner that correspond to the front audio playback system and a 45° angle for the corners that correspond to the lateral audio playback systems, wherein said playback systems emit the audio signals as follows: the mono audio playback system located at the front corner emits the audio signal Z3, the mono audio playback system located at the left lateral corner emits the audio signal X3 and the mono audio playback system located at the right lateral corner emits the audio signal Y3, wherein said audio signals were obtained through the software or hardware that performed the triangular panning point assigning values step as described in claim 32.

		50.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 49, wherein said audio playback equipment additionally comprises a hardware or software medium/control to adjust the distance between the listener and the front mono audio playback system by varying the reproduced signal decibels.

		51.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 41, wherein the triangular audio system can be simultaneously applied to each channel pair of a multichannel system composed by stereophonic channel pairs, wherein said multichannel system can be composed by 2, 3, 4 or more stereophonic channel pairs, wherein each audio signal correspondent to each audio channel is different and independent from each other.
		52.	(Previously Presented) The system for the generation and reproduction of triangular panning points according to claim 42, wherein the triangular audio system can be simultaneously applied to each channel pair of a multichannel system composed by stereophonic channel pairs, wherein said multichannel system can be composed by 2, 3, 4 or more stereophonic channel pairs, wherein each audio signal correspondent to each audio channel is different and independent from each other.

Allowable Subject Matter
In view of further search and amended claims, claims 29-52 are allowed.
The following is an examiner’s statement of reasons for allowance of   claims 29-52:
Claims 29-52 are allowed in view of Applicant’s amendment and accompanying remarks filed on 11/23/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654